U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-154989 ENTEST BIOMEDICAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-3431263 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4700 Spring Street, St 203, La Mesa, California 91942 (Address of Principal Executive Offices) (Issuer’s telephone number) None (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Smaller reporting company APPLICABLE ONLY TO CORPORATE ISSUERS: As ofMarch 29, 2011, 20,011,901 shares of common stock were issued and outstanding. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes []No [X] Transitional Small Business Disclosure Format (Check One) Yes []No [X] ENTEST BIOMEDICAL, INC. Form 10-Q Table of Contents Page PART I Item 1. Financial Statements 3 Item 2. Management Discussion and Analysis of Financial Condition and Result of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Submission of Matters to a Vote of Security Holders 18 PART II Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 21 Item 4. Reserved 21 Item 5. Other Information 21 Item 6. Exhibits
